Citation Nr: 0931299	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  05-09 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
to include diverticulitis.

2.  Entitlement to service connection for diabetes mellitus, 
type II.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for vertigo.

5.  Entitlement to service connection for a heart disorder.

6.  Entitlement to service connection for a scar.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to March 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

When this case was previously before the Board, in December 
2006, in addition to the claims for service connection noted 
above, the issues on appeal also included entitlement to 
service connection for bilateral hearing loss.  Pursuant to 
the Board remand instructions, additional development was 
accomplished and, by a May 2009 rating decision, the RO 
granted entitlement to service connection for bilateral 
hearing loss.  This rating decision constitutes a full award 
of the benefits sought on appeal with respect to this issue; 
thus, this issue is no longer in appellate status.  See 
Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

It is further noted that, at the time of the December 2006 
Board remand, the claims for service connection for a stomach 
disorder and diverticulitis were listed separately.  However, 
upon review of the numerous communications from the Veteran 
and as diverticulitis is a gastrointestinal disorder, the 
Board finds that the issues of entitlement to service 
connection for a stomach disorder and diverticulitis are most 
appropriately characterized as one claim.  Accordingly, as 
noted above, these issues have been combined as one claim, 
stylized as entitlement to service connection for a stomach 
disorder, to include diverticulitis.

The issues of entitlement to service connection for type II 
diabetes mellitus, tinnitus, vertigo, a heart disorder, and 
scar are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

According to the medical and other evidence now of record, it 
is as likely as not the Veteran's current diverticulitis 
began in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
diverticulitis was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.

The Veteran is seeking service connection for a stomach 
disorder, claimed as diverticulitis.  Service connection may 
be established by showing that a current disability is the 
result of a disease or an injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Stated somewhat differently, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999). 

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & 
Supp. 2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he currently suffers from 
diverticular disease that had its onset in service.  
Specifically, he claims that he was treated for 
diverticulitis in service and he is currently diagnosed with 
and treated for the same disability.  For the reasons and 
bases discussed below and resolving all reasonable doubt in 
the Veteran's favor, the Board finds that his diverticular 
disease did have its onset in service.

The service treatment records include a May 1978 Report of 
Medical Examination for extension of enlistment which notes 
asymptomatic diverticulosis, a June 1978 impression of 
diverticulosis, and a January 1981 Report of Medical History 
which reflects a history of piles or rectal disease.  Thus, 
as there is competent evidence of diverticulosis during 
service, the service medical records support the Veteran's 
claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).

Furthermore, it is significant that, post-service, treatment 
records reflect findings of diverticular disease.  
Specifically, private hospitalization records dated in 
November 2000 reflect treatment for lower gastrointestinal 
bleed.  A Preliminary Report in connection with this 
treatment notes that a colonoscopy showed evidence of 
diverticular disease in the colon throughout and a Surgical 
Pathology Report includes a diagnosis of diverticulosis with 
hemorrhage and congestion.  

Evidence against the claim involves post-service medical 
records which note that his first documented post-service 
gastrointestinal complaints were in November 2000, 
approximately nineteen years after his military service had 
ended.  This lapse between the Veteran's separation from 
active duty in 1981 and the first documented gastrointestinal 
complaints provides evidence against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).

Nevertheless, the Veteran has reported treatment for his 
stomach (identified as diverticulitis) condition from the 
initial treatment in service to the present.  Thus, the Board 
finds that there has been a continuity of symptomatology 
related to the Veteran's diverticulitis since his active 
service.  See 38 C.F.R. § 3.303(b).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence is 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  The treatment 
records discussed above show that the Veteran was treated for 
diverticulitis during service and that he continues to be 
treated for diverticular disease.

In light of the treatment for diverticulosis in service, the 
nineteen year period after service in which there are no 
documented complaints of gastrointestinal impairment, and the 
Veteran's statements that he has suffered from stomach 
impairment, identified as diverticulitis, since service, the 
issue of whether the Veteran's diverticulitis had its initial 
onset in service is in relative equipoise, i.e., about evenly 
balanced for and against his claim.  In these situations, the 
Veteran is given the benefit of the doubt.  Consequently, 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the Veteran's diverticulitis was incurred in 
service.  38 C.F.R. § 3.102.  See Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102 (under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue).  In making this determination, the Board 
emphasizes subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  As such, the Board finds that 
entitlement to service connection for diverticulitis is 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The appeal with respect to the claim 
for service connection for a stomach disorder, identified as 
diverticulosis, is granted.  


ORDER

Service connection for a stomach disorder, to include 
diverticulitis, is granted.


REMAND

With respect to the Veteran's claims for service connection 
for type II diabetes mellitus, tinnitus, vertigo, a heart 
disorder, and scar, it is noted that the December 2006 Board 
remand specifically instructed that the RO attempt to obtain 
a complete set of the Veteran's service personnel and medical 
records, including any records dated prior to 1967.  In 
addition, the Remand also instructed that, if no additional 
records are found, including the pre-1967 records, the 
National Personnel Records Center or other appropriate 
authority should provide an explanation and the file should 
be properly noted.  Although the Veteran's service personnel 
records have been obtained and associated with the claims 
file, unfortunately, a complete copy of the his service 
treatment records have not been obtained and there is no 
explanation for the absence of such records.  As noted in the 
Remand, the Veteran served over 20 years in the military and 
the service medical records associated with the claims file 
appear to be incomplete because there are no records dated 
prior to 1967.  

In this regard, it is noted that, pursuant to the January 
2007 RO/AMC request for the Veteran's service treatment 
records, the service department responded that the prior 3101 
request (VA Form 3101, Request for Information) was completed 
on May 12, 2003.  However, the response did not explain why 
treatment records prior to 1967 were not available.  
Accordingly, the development requested by the Board in 
December 2006 has not been accomplished. 

In this regard, it is noted that the Board is obligated by 
law to ensure compliance with its directives, as well as 
those of the appellate courts.  Where the remand orders of 
the Board or the courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board 
finds, therefore, that remand is again necessary in order for 
compliance with the prior remand instruction.

Additionally, the Board finds that a remand is necessary in 
order to obtain outstanding treatment records.  The Board 
notes that the Veteran submitted an Authorization and Consent 
to Release Information to VA form (VA Form 21-4142) in August 
2008 for records from Dr. Koe and Memorial Hospital; however, 
the RO/AMC has not attempted to obtain treatment records from 
these health care providers pursuant to these Authorizations.  
It is noted that the RO has previously requested treatment 
records from Dr. Koe; however, instead of providing such 
records, Dr. Koe provided a one page hand written statement 
regarding the Veteran's treatment.  As such, while on remand, 
the Veteran should be requested to submit current 
Authorizations for treatment records from Dr. Koe, Memorial 
Hospital, and any other medical provider who has treated the 
Veteran for his claimed disabilities since his discharge from 
active duty service in March 1981.  In this regard, it is 
noted that the August 2008 Authorizations already provided 
may have expired by the time the RO/AMC accomplishes the 
requested development.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain a 
complete set of the Veteran's service 
treatment records, including any 
records dated prior to 1967.  If no 
additional records are found, including 
the pre-1967 records, the National 
Personnel Records Center or other 
appropriate authority should provide an 
explanation and the file should be 
properly noted.

2.  The Veteran should be requested to 
identify all medical providers who have 
treated him for his claimed disorders 
since his discharge from active duty 
service in March 1981 and to provide an 
Authorization and Consent to Release 
Information to VA form (VA Form 21-
4142) for any private treatment records 
he wishes VA to obtain, to specifically 
include those from Dr. Koe and Memorial 
Hospital.  Thereafter, the RO/AMC 
should obtain records of this 
additional treatment.  The RO/AMC 
should document the attempts to obtain 
these additional records and, if at 
such time it becomes apparent that 
these records do not exist or that 
further attempts to obtain them would 
be futile, make an express 
determination of this and notify the 
Veteran accordingly.  38 C.F.R. 
§ 3.159(c)(2)-(c)(3).  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

3.  After completing the above and any 
other development as may be indicated 
by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the RO should 
readjudicate the Veteran's claims.  If 
the benefits sought are not granted, 
the Veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond 
before the file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


